DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 09/27/2019.  Claims 1-24 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17-18, 23-24 rejected under 35 U.S.C. 103 as being unpatentable over Sharples (4959642) in view of Schenkel (5841643)
[system of fig 1], comprising: a current loop [col 4 lines 10-25, see item 11 also] with a transmitter [12] and a host [25]; 
wherein the circuit [i.e. 10] comprises: a power supply terminal [14] coupled to the current loop; 
a loop ground terminal [16] coupled to the current loop and configured to output a current to the current loop; 
device circuitry [18] with a power supply node [C] and an internal ground node [e], where the power supply node of the device circuitry is coupled to the power supply terminal [see 14 and C in fig 2]; 
and a reverse wiring protection circuit [D3] coupled between the internal ground node of the device circuitry and the loop ground terminal.
While Sharples teaches circuit [i.e. 10] included with the transmitter, Sharples does not explicitly mention this circuit as a monolithic integrated circuit.  Whereas Schenkel teaches to combine electrical components into a single integrated circuit [col 1 lines 10-25].
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharples power circuit to [col 1 lines 10-25].

Regarding claim 9. Sharples teaches a two-wire loop-powered device [fig 1], comprising: a circuit [10] with: 4300-0659US18TI-90275a power supply terminal [14]; a loop ground terminal [16]; device circuitry [18] having power supply node and an internal ground node [c/e respectively], wherein the power supply node of the device circuitry is coupled to the power supply terminal [see 14 and C in fig 2]; and a reverse wiring protection circuit [D3] coupled between the internal ground node of the device circuitry and the loop ground terminal.
While Sharples teaches circuit [i.e. 10] included with the transmitter, Sharples does not explicitly mention this circuit as a monolithic integrated circuit.  Whereas Schenkel teaches to combine electrical components into a single integrated circuit [col 1 lines 10-25].
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharples power circuit to include the teachings as shown in Schenkel power circuit for using all electrical components into an integrated circuit, which advantageously reduces the size and complexity of the overall circuit [col 1 lines 10-25].

Regarding claim 17, 23. Sharples as modified teaches the two-wire loop-powered device of claim 9, wherein the device circuitry comprises a digital-to-analog converter (DAC) or analog-to-digital converter (ADC) circuit [26, Sharples].  

Regarding claim 18, 24. Sharples as modified teaches the two-wire loop-powered device of claim 9, wherein the device circuitry comprises a voltage-to-current converter (V21) circuit [circuit 30 converting voltage from c/e to I1 Sharples].


Claims 2, 5, 10, 13, 20 rejected under 35 U.S.C. 103 as being unpatentable over Sharples in view of Schenkel and further in view of Stanojevic (5698970)
Regarding claim 2 and 10. Sharples as modified teaches the two-wire current loop system of claim 1.
However, Sharples as modified does not explicitly mention wherein the reverse wiring protection circuit comprises a PNP device.
Stanojevic teaches wherein the reverse wiring protection circuit comprises a PNP device [see Q143 with 129].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharples power device to include [abstract]. 

Regarding claim 5, 13 and 20. Sharples as modified teaches the two-wire current loop system of claim 2, wherein the reverse wiring protection circuit comprises an active switch [Q129] in parallel with the PNP device between the internal ground node [i.e. GND of Stanojevic] of the device circuitry and the loop ground terminal, wherein the active switch is closed [it is understood that Q129 close when system is on] when the device circuitry [i.e. 20 of Stanojevic] is turned on, and wherein the active switch is open when the device circuitry is turned off [it is understood that Q129 open when there is no power to the system].


Allowable Subject Matter
Claims 3-4, 6-8, 11-12, 14-16 and 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 



Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/BRYAN R PEREZ/Examiner, Art Unit 2839